   Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 1 of 19 PageID #:159




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


GEORGE MOORE, individually and on
behalf of a class of all persons and entities
similarly situated,

                       Plaintiff,               Case No. 1:20-cv-00980

       v.                                       Judge Thomas M. Durkin

CHARTER COMMUNICATIONS, INC.,

                       Defendant.


         DEFENDANT CHARTER COMMUNICATIONS, INC.’S
MEMORANDUM IN SUPPORT OF RENEWED MOTION TO DISMISS FOR LACK OF
                   PERSONAL JURISDICTION
       Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 2 of 19 PageID #:160




                                                  TABLE OF CONTENTS

I.       INTRODUCTION .............................................................................................................. 1

II.      PROCEDURAL HISTORY AND RELEVANT FACTUAL BACKGROUND ............... 2

         A.        Procedural History and Plaintiff’s Allegations ....................................................... 2

         B.        Charter’s Business Operations and Non-Existent Illinois Footprint....................... 3

         C.        Charter Did Not Call or Authorize an Agent to Call Plaintiff in Illinois................ 4

III.     ARGUMENT AND CITATION TO AUTHORITY.......................................................... 5

         A.        Legal Standards....................................................................................................... 5

                   1. Personal jurisdiction requires purposeful availment of the privilege of acting
                   in the forum state. ................................................................................................... 5
                   2. Plaintiff must allege a plausible factual basis to satisfy the burden of
                   establishing that personal jurisdiction is consistent with due process. .................. 7
         B.        Charter Is Not Subject to General Jurisdiction ....................................................... 8

         C.        Charter Is Not Subject to Specific Jurisdiction....................................................... 8

                   1. Charter did not purposefully direct calls to Plaintiff in Illinois. ..................... 9
                   2. Plaintiff cannot establish specific personal jurisdiction under any agency
                   theory. ................................................................................................................... 10
                   a. EXP did not have actual authority.................................................................. 10
                   b. EXP did not have apparent authority. ............................................................ 14
                   c. Charter did not ratify EXP’s alleged outbound calls to Illinois. .................... 15




                                                                      i
    Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 3 of 19 PageID #:161




                                   I.       INTRODUCTION

       Pursuant to Fed. R. Civ. P. 12(b)(2), Defendant (“Charter”) respectfully requests dismissal

of Plaintiff’s First Amended Class Action Complaint (“FAC”) for lack of personal jurisdiction.1

In his original Complaint, Plaintiff—a repeat Telephone Consumer Protection Act (“TCPA”)

litigant—vaguely alleged Charter “or an unidentified third party calling on its behalf” violated the

TCPA by making three marketing calls to his residential telephone number while it was registered

on the National Do Not Call Registry (“NDNCR”). When Charter moved to dismiss, the Court

gave Plaintiff the option of responding to Charter’s motion or filing an amended complaint.

       Plaintiff chose the latter option, dropped his claim that Charter placed the calls, made no

effort to contend Charter is subject to general jurisdiction in Illinois, and attempted to support

specific jurisdiction by alleging that Charter authorized an agent (“EXP”) to call Plaintiff on its

behalf. But Plaintiff still failed to set forth a plausible factual basis for jurisdiction based on

vicarious liability. Plaintiff has alleged no facts supporting his conclusory allegations that Charter

authorized EXP to make outbound telemarketing calls, and he has made no allegation (not even a

conclusory one) that Charter authorized EXP to direct such calls to Illinois.

       Nor could he, because a written agreement expressly prohibited EXP from making

outbound calls and because Plaintiff’s Illinois telephone number and residence address are outside

the service area of Charter’s subsidiaries and affiliates (the “Spectrum Entities”). Having chosen

not to address these facts, Plaintiff has not and cannot plausibly allege that Charter waived the

contractual prohibition so that EXP could make a call to Illinois from which Charter could not

benefit.



1
  Pursuant to this Court’s judicial preferences, Charter conferred with opposing counsel, at which time
opposing counsel noted his objection.
    Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 4 of 19 PageID #:162




        Plaintiff also does not dispute that, after EXP allegedly made the calls at issue, he gave

EXP a Florida address in purporting to order services and the purported order was canceled

because that address belonged to an existing customer. Therefore, Plaintiff has not alleged and

cannot prove that he detrimentally relied on any alleged authority of EXP to make the call on

behalf of Charter, nor can he prove that Charter benefitted from the alleged outbound call or had

any reason to know EXP directed the alleged call to a non-serviced residential number in Illinois.

Instead, at most, Plaintiff alleges EXP had a contractual relationship with a Spectrum entity, which

is insufficient to establish vicarious liability, under binding Seventh Circuit precedent.

        For all of these reasons, as detailed below, Plaintiff cannot satisfy the constitutional

touchstone of personal jurisdiction, because he has not alleged that Charter (directly or by imbuing

EXP with actual or apparent authority) purposefully directed outbound telemarketing calls to

Plaintiff in Illinois or knowingly ratified Illinois-directed calls (or any other calls) after they were

made. Consequently, Plaintiff’s FAC should be dismissed.

  II.        PROCEDURAL HISTORY AND RELEVANT FACTUAL BACKGROUND

        A.      Procedural History and Plaintiff’s Allegations

        Plaintiff’s original Complaint alleged Charter, “or a third party calling on its behalf,”

violated the TCPA by making marketing calls to his residential telephone number at 630-XXX-

1188 (the “Subject Number”) while it was listed on the NDNCR. Dkt. 1 (“Compl.”) ¶¶ 2, 19-21.

Following Charter’s initial Motion to Dismiss for Lack of Personal Jurisdiction, Dkt. 18, and the

Court’s subsequent order setting a schedule for briefing and amended pleadings, Dkt. 21, Plaintiff

filed the FAC. See generally Dkt. 22 (“FAC”).

        The FAC concedes that Charter did not make the calls at issue and alleges Charter is

vicariously liable because EXP had actual or apparent authority to make the calls on Charter’s

behalf or Charter ratified EXP’s conduct in allegedly placing calls to Plaintiff in Illinois. FAC ¶¶
                                                   2
    Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 5 of 19 PageID #:163




2, 19-70. As discussed infra Part C.2.a, however, Plaintiff fails to provide factual support for these

conclusory allegations. Instead, Plaintiff purports to base his allegations on: (1) inapposite

litigation that did not involve Charter or EXP and/or did not concern a retail partner like EXP that

was prohibited from engaging in outbound telemarketing on behalf of Charter, FAC ¶¶ 30-35, 38-

42; (2) EXP’s online content that did not originate from Charter and omits any representation that

Charter authorized EXP to make outbound telemarketing calls, FAC ¶¶ 46-47; and (3) emails from

Charter that in no way suggest Charter knew EXP had allegedly made an outbound telemarketing

call to Plaintiff, much less in Illinois, but rather only that EXP had submitted an order for service

at a Florida residential address, FAC ¶ 67; Gelner Decl. at Ex. A (“Gelner Decl.”), ¶¶ 10-13.

       As to the specific calls, Plaintiff alleges that he received two calls from EXP on November

11, 2019, both of which he did not answer, and one call on November 12, 2019, during which an

EXP telemarketing representative offered him “Spectrum and AT&T Services.” FAC ¶¶ 50-59.

On the November 12 call, Plaintiff alleges he feigned interest in cable and internet services to

“sufficiently identify the calling party” and to obtain an order reference number, which he claims

somehow “confirm[ed] Defendant’s involvement.” Id. ¶ 60-61. Additionally, he claims that, on

that call, EXP stated it was running a credit check to see if he qualified for Charter’s services and

gave him an installation appointment. Id. ¶¶ 65-66. He also alleges that he received two follow-

up emails from Charter asking him to complete his order but does not allege those emails gave any

indication that Charter knew the order originated from an outbound call to Illinois. Id. ¶¶ 67-68.

       B.      Charter’s Business Operations and Non-Existent Illinois Footprint

       Charter is a publicly traded company that performs certain business functions for its

subsidiaries and affiliates, which in turn provide cable, internet, and telephone services in 41 states.

Dkt. 19-1 (“Flores Decl.”), ¶ 6. Charter is a Delaware corporation with its principal place of

business in Stamford, Connecticut. Id. ¶ 7. Charter is not registered to do business in Illinois and
                                                   3
    Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 6 of 19 PageID #:164




has no business operations or corporate offices in Illinois. Id. ¶ 8. Rather, the Spectrum Entities

conduct limited business in Illinois. Id. ¶¶ 9-14. That limited business does not include servicing

the area associated with Plaintiff’s residential telephone number that EXP allegedly called. See

FAC ¶ 5 (“Plaintiff George Moore resides in the district.”); Dkt. 19-2 (“Patnekar Decl.”), ¶¶ 7-9

(“Plaintiff resides at 906 Chatham Drive, Carol Stream, Illinois,” which address “is not part of the

areas services by the Spectrum Entities”); Flores Decl., ¶ 19 (“The 603 area code is not part of

areas serviced by Spectrum.”).

       C.      Charter Did Not Call or Authorize an Agent to Call Plaintiff in Illinois

       After learning about the alleged calls through the original Complaint, Charter confirmed

that neither it nor any of the Spectrum Entities’ outbound telemarketing vendors (“OTM Vendors”)

made the three alleged calls on which Plaintiff premises his TCPA claim. Patnekar Decl., ¶¶ 10-

11; Flores Decl., ¶ 20. As explained in Charter’s prior motion, although the Spectrum Entities

perform limited outbound telemarketing through one internal group—Telesales—neither that

group nor its vendors made calls to the Subject Number, nor would they have called a residential

number outside the coverage area. Patnekar Decl., ¶¶ 6-12.

       Separate from its telemarketing vendors, the Spectrum Entities work with independent

retailers to sell Spectrum services through certain approved marketing tactics, including direct mail

and in-person sales, and specifically excluding telemarketing. Gelner Decl., ¶¶ 6-7. The

Spectrum Entities are entitled to terminate their relationship with retail partners when they violate

the contractual prohibitions, including the prohibition against outbound telemarketing. Gelner

Decl., ¶ 18. EXP was a former retailer2 for one of the Spectrum Entities. Id. ¶ 8; Dkt. 19-4

(“Bhattacharya Decl.”), ¶ 3. As a retail partner for a Spectrum Entity, EXP was required to comply


2
  Though the Spectrum Entity has been unable to determine whether EXP engaged in the conduct at issue,
it nonetheless terminated EXP. Id. ¶ 19.
                                                  4
    Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 7 of 19 PageID #:165




with all applicable laws, ordinances, and rules in fulfilling its contractual duties and was expressly

prohibited from making any outbound telemarketing calls for Spectrum services. Gelner Decl.,

¶¶ 6-9 & Ex. A; Bhattacharya Decl., ¶¶ 5-7.

       Until Plaintiff filed his Complaint, Charter had no knowledge of the alleged calls and no

reason to believe that retail partner EXP made outbound telemarketing calls to Illinois. Gelner

Decl., ¶¶ 13-16. Indeed, EXP attests under oath that: (a) it never informed the Spectrum Entities

about how it originated the attempted order; and (b) the Spectrum Entities had no knowledge

regarding how the attempted order was generated. Bhattacharya Decl., ¶ 12. And, although EXP

attempted to place an order for services that referenced the Subject Number, that is unremarkable

given that EXP was permitted to place orders. Gelner Decl., ¶¶ 6, 8 & Ex. A. The critical unrefuted

fact is: neither Charter nor any related entity could tell exactly how that attempted order

originated—other than presumably through a channel that was not expressly prohibited by the

contract—since EXP is independent and does not disclose that on a sale-by-sale level. Gelner

Decl., ¶ 13; Bhattacharya ¶ 12. The attempted order was not completed because Spectrum’s

records indicated that a prior, active account holder resided at the Florida address provided by the

consumer who attempted to place the order. Gelner Decl., ¶¶ 10-11.

               III.      ARGUMENT AND CITATION TO AUTHORITY

       A.      Legal Standards

             1. Personal jurisdiction requires purposeful availment of the privilege of acting
               in the forum state.

       Personal jurisdiction may be either “general” or “specific.” Daimler AG v. Bauman, 134

S. Ct. 746, 751 (2014). Because Illinois’ long-arm statute is coextensive with the Fourteenth

Amendment, the question of personal jurisdiction—specific or general—is subject to a federal due

process analysis. Kipp v. Ski Enter. Corp. of Wisc., Inc., 783 F.3d 695, 697 (7th Cir. 2015). Due


                                                  5
    Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 8 of 19 PageID #:166




process requires that a defendant be sued in a forum state “based on his own affiliation with the

State, not based on the ‘random, fortuitous, or attenuated’ contacts he makes by interacting with

other persons affiliated with the State.” Walden v. Fiore, 134 S. Ct. 1115, 1123 (2014) (quoting

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)). “[I]t is essential in each case there

be some act by which the defendant purposefully avails itself of the privilege of conducting

activities within the forum State, thus invoking the benefits and protections of its laws,” ensuring

a defendant will not be haled into a jurisdiction based on the “unilateral activity of another party

or a third person.” Burger King, 471 U.S. at 475 (citations omitted); see also Walden, 134 S. Ct.

at 1123 (“[A] defendant’s relationship with a plaintiff or third party, standing alone, is an

insufficient basis for jurisdiction.”); Guaranteed Rate, Inc. v. Conn, 264 F. Supp. 3d 909, 918

(N.D. Ill. 2017) (Durkin, J.) (“Walden firmly established that, regardless of how foreseeable it may

be that the defendant might be sued in a particular forum, due process is not satisfied where the

plaintiff is the only link between the defendant and that forum.”).

       Even if conduct is “aimed at injuring” a plaintiff who resides in the forum state, that “is

insufficient [to confer jurisdiction] where that conduct does not connect the defendant to the forum

state itself.” Monco v. Zoltek Corp., 342 F. Supp. 3d 829, 836 (N.D. Ill. 2018) (Durkin, J.). That

is because the defendant’s purposeful availment of the privilege of acting in the forum state is the

“constitutional touchstone” of personal jurisdiction. Burger King, 471 U.S. at 472; see also Snow

Sys., Inc. v. Sneller’s Landscaping, LLC, No. 18 C 5842, 2019 WL 1317746, at *3 (N.D. Ill. Mar.

22, 2019) (Durkin, J.) (“[U]nder Walden, the defendant’s own allegedly tortious conduct must be

directly connected to the forum state itself, and not just to the plaintiff who resides there, and that

connection must be substantial.”).




                                                  6
    Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 9 of 19 PageID #:167




              2. Plaintiff must allege a plausible factual basis to satisfy the burden of
                establishing that personal jurisdiction is consistent with due process.

        Plaintiff has the burden of alleging facts sufficient to establish a prima facie case of

personal jurisdiction consistent with these bedrock constitutional principles. See Monco, 342 F.

Supp. 3d at 836 (requiring plaintiff “to set forth a plausible factual basis” for personal jurisdiction).

“[T]he plausibility requirement means that those facts, construed in Plaintiff’s favor, must allow

the Court to draw a reasonable, as opposed to a speculative, inference” that those facts support

Plaintiff’s claim. Spector v. Mondelez Int’l, Inc., No. 15 C 4298, 2017 WL 4283711, at *1 (N.D.

Ill. Sept. 27, 2017) (Durkin, J.) (emphasis in original).

        Conclusory and contradictory allegations—which are all Plaintiff offers—also cannot

satisfy the constitutional burden. See Richter v. INSTAR Enters. Int’l, Inc., 594 F. Supp. 2d 1000,

1016 n.6 (N.D. Ill. 2009) (“Where factual assertions amount only to vague generalizations or

unsupported allegations, they are not enough to support personal jurisdiction.”); see also Monotype

Corp. v. Ponzi, No. 95-cv-3817, 1996 WL 327986, at *4 (N.D. Il. 1996) (dismissing complaint for

lack of personal jurisdiction where plaintiff failed to allege a prima facie case of direct liability of

corporate defendants, in part, due to “conflicting allegations within the complaint”).

        Unrefuted facts stated in Charter’s declarations must be taken as true. Shanghai Daisy,

LLC v. PositivEnergy, Inc., No. 19 C 5901, 2020 WL 4365883, at *4 (N.D. Ill. July 30, 2020)

(Durkin, J.) (citation omitted). Additionally, to the extent Plaintiff purports to refute Charter’s

declarations in response to this Motion, he cannot do so with mere allegations, but must “submit

affirmative evidence” in support of jurisdiction. Purdue Research Found. v. Sanofi-Synthelabo,

S.A., 338 F.3d 773, 783 (7th Cir. 2003). As demonstrated below, in view of Plaintiff’s factual

allegations and Charter’s unrefuted evidence, Plaintiff has not established a prima facie case of

jurisdiction, and his claim should be dismissed. Should the Court find that there are material facts


                                                   7
   Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 10 of 19 PageID #:168




in dispute, however, Charter respectfully requests that the Court hold an evidentiary hearing and

require Plaintiff to establish jurisdiction by a preponderance of the evidence. Id. at 782.

       B.      Charter Is Not Subject to General Jurisdiction

       It is clear from Plaintiff’s FAC that he does not contend Charter is subject to general

jurisdiction, and Charter’s jurisdictional evidence confirms the same. Charter is a Delaware

corporation with its principal place of business in Stamford, Connecticut, Flores Decl., ¶ 7,

meaning Plaintiff must show Charter “is fairly regarded as at home” in Illinois to show that general

jurisdiction is proper. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924

(2011). Plaintiff does not attempt to—and cannot—satisfy this heavy burden because Charter is

not registered to do business in Illinois and does not have employees, operations, corporate offices,

or real estate in Illinois. Flores Decl., ¶¶ 8, 12, 14. These facts, standing alone, require dismissal

of Plaintiff’s FAC under a general jurisdiction analysis. See, e.g., Daimler, 124 S. Ct. at 761;

Goodyear, 564 U.S. at 924.

       C.      Charter Is Not Subject to Specific Jurisdiction

       Plaintiff’s FAC is also subject to dismissal under a specific jurisdiction analysis. For a

court to exercise specific jurisdiction over a defendant, a plaintiff must plead and prove the

defendant: “(1) [engaged in] intentional conduct . . . ; (2) expressly aimed at the forum state; (3)

with . . . knowledge that the effects would be felt—that is, the plaintiff would be injured—in the

forum state.” Tamburo v. Dworkin, 601 F.3d 693, 702 (7th Cir. 2010) (applying Calder v. Jones,

465 U.S. 783, 788 (1984)). Despite two opportunities, Plaintiff has not alleged a prima facie case

of specific jurisdiction.   Nor could he, as Charter’s unrefuted evidence proves it did not

purposefully direct telemarketing calls to Plaintiff in Illinois, nor authorize EXP to do so. See

Guaranteed Rate, 264 F. Supp. 3d at 920 (dismissing plaintiff’s claim for lack of jurisdiction

because defendant’s activities did not target Illinois, regardless of whether they targeted plaintiff).

                                                  8
   Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 11 of 19 PageID #:169




             1. Charter did not purposefully direct calls to Plaintiff in Illinois.

       Despite having the opportunity to review Charter’s prior motion and declarations, Plaintiff

fails to allege any facts purporting to rebut Charter’s evidence that it purposefully avoided

directing outbound telemarketing calls to Plaintiff in Illinois. Plaintiff concedes that Charter did

not directly make the alleged calls and makes no mention of Charter’s proof that EXP not only

lacked authority to make outbound calls, but also was specifically prohibited from making such

calls. See FAC ¶ 2; Gelner Decl., ¶¶ 6-9 & Ex. A; Bhattacharya Decl., ¶¶ 5-7.

       Plaintiff’s FAC also lacks any allegation (conclusory or factual) that Charter authorized

EXP to call a residential telephone number that was outside Charter’s coverage area. Further

dispelling any inference that Charter purposefully directed the calls at issue to Plaintiff in Illinois,

Plaintiff alleges the caller “stated that he was calling from ‘Spectrum and AT&T Services.’” FAC

¶ 59 (emphasis added). But Charter does not market competitor’s services on telemarketing calls

and therefore would not have purposefully authorized EXP to make such a call. Patnekar Decl., ¶

9. Additionally, Charter’s jurisdictional evidence confirms it had absolutely no connection to, or

affiliation with, the alleged calls. See Flores Decl. ¶¶ 20-22; Patnekar Decl., ¶¶ 6, 10-12. The only

parties vested with actual authority to make outbound telemarketing calls on behalf of any

Spectrum Entity—the OTM Vendors—did not make them. Patnekar Decl., ¶¶ 6, 10-11.

       Based on these unrefuted facts and Plaintiff’s silence, EXP’s alleged outbound

telemarketing calls to Plaintiff must be viewed as unilateral, ultra vires contacts with Illinois,

which necessarily are the type of “random, fortuitous, or attenuated” contacts that cannot establish

specific personal jurisdiction. Burger King, 471 U.S. at 475; Walden, 134 S. Ct. at 1123; see also

Grayson v. Anderson, 816 F.3d 262, 269-71 (4th Cir. 2016) (affirming dismissal for lack of

personal jurisdiction where there was no evidence that purported agents acted within their scope

of authority, and therefore principal had not “purposefully availed itself of privilege of conducting
                                                   9
   Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 12 of 19 PageID #:170




business” in forum); Newman v. Capitol Life Ins. Co., 45 F. Supp. 3d 376, 379 (S.D.N.Y. 2014)

(“A purported agent’s ultra vires act, of which the principal had no actual knowledge, let alone

consent or control, cannot constitute such ‘purposeful availment,’ and therefore cannot bind the

principal for jurisdictional purposes.”) (citation omitted). Plaintiff’s specific personal jurisdiction

theory therefore fails at the threshold of due process.

             2. Plaintiff cannot establish specific personal jurisdiction under any agency
               theory.

       Even assuming arguendo Plaintiff could somehow overcome his failure to allege or

establish that Charter purposefully directed outbound telemarketing calls to Illinois, Plaintiff’s

agency theories fail on multiple additional grounds.         Properly viewed, with only factually

supported allegations taken as true, Plaintiff’s FAC alleges at most a relationship between Charter

and EXP, which is insufficient as a matter of law. See Warciak v. Subway Rest., Inc., 949 F.3d

354, 357 (7th Cir. 2020). Additionally, and in any event, Charter’s unrefuted evidence confirms

EXP was not authorized to call Plaintiff in Illinois (or anywhere else) on behalf of Charter.

               a.    EXP did not have actual authority.

       As to actual authority, Plaintiff is required to allege facts establishing that Charter

controlled the manner and means by which EXP made outbound telemarketing calls. See Bilek v.

Fed. Ins. Co., No. 19 C 8389, 2020 WL 3960445, at *5 (N.D. Ill. July 13, 2020) (right to control

agent’s actions in making outbound telemarketing calls is essential element); cf. Smith v. State

Farm Mut. Auto. Ins. Co., 30 F. Supp. 3d 765, 776 (N.D. Ill. 2014) (allegations that defendant

controlled quality, timing, volume, and geographic location of calls sufficient). Plaintiff provides

scant and vague allegations in this regard, alleging only that Charter had general control over its

“retail partners” and wholly failing to allege that Charter controlled the manner and means by

which EXP could make outbound telemarketing calls. See FAC ¶¶ 23-29. Because Plaintiff has


                                                  10
   Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 13 of 19 PageID #:171




failed to allege this “essential element” of actual authority, he cannot meet his burden to establish

a prima facie case of specific personal jurisdiction on an actual authority agency theory. See, e.g.,

Bilek, 2020 WL 3960445, at *5-6 (granting motion to dismiss for lack of personal jurisdiction

where allegations failed to establish purported agent had actual authority to make outbound

telemarketing calls); Clemons v. State Farm Mut. Ins. Co., No. 1:20-cv-1050, 2020 WL 4193997,

at *4 (C.D. Ill. July 21, 2020) (“Without any allegation demonstrating Defendant’s control over

the alleged telemarketers as to the calls at issue, it cannot be inferred such telemarketers possessed

a reasonable belief they were acting pursuant to Defendant’s direction and control.”).

       Nor can Plaintiff credibly make such allegations because, again, EXP was contractually

prohibited from making outbound telemarketing calls. Gelner Decl., ¶¶ 7-8; Bhattacharya Decl.,

¶¶ 4-5; see also Shanahan v. Nat’l Auto Protection Corp., No. 1:19-cv-03788, 2020 WL 3058088,

at *4 (N.D. Ill. June 9, 2020) (contractual requirement that telemarketing vendor comply with state

and federal laws and regulations “cut[] against Plaintiff’s claim that [defendant] directed

[telemarketing vendor] to make calls in violation of the TCPA”). Because of that contractual

prohibition, even if it made the alleged calls (which it denies), EXP’s jurisdictional contacts could

not be imputed to any Spectrum Entity, and certainly not Charter, through any actual authority

theory. See Paldo Sign & Display Co. v. Wagener Equities, Inc., 825 F.3d 793, 798 (7th Cir. 2016)

(no actual authority where activity prohibited by parties’ agreement in TCPA context); Bridgeview

Health Care Ctr., Ltd. v. Clark, 816 F.3d 935, 939 (7th Cir. 2016) (no actual authority in TCPA

case because “[f]or this type of agency to exist, Clark must have directly spoken or written to B2B,

telling it to send the nearly 5,000 fax ads across multiple states.”).

       The new allegations in Plaintiff’s FAC regarding prior lawsuits against Charter and EXP’s

CEO, FAC ¶¶ 30-42, do not alter this conclusion, as a review of the cited lawsuits readily



                                                  11
   Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 14 of 19 PageID #:172




demonstrates they provide Plaintiff no factual support. See Williamson v. Curran, 714 F.3d 432,

436 (7th Cir. 2013) (recognizing court may consider documents central to/referenced in complaint

and information that is properly subject to judicial notice). Neither State of Missouri v. Charter

nor United States v. Dish Network, LLC involved Charter’s retail partner program, much less EXP.

The State of Missouri v. Charter matter involved OTM Vendors—which are expressly engaged to

telemarket—not retail partners like EXP, who, as shown above, are contractually prohibited from

making telemarketing calls. See State of Missouri v. Charter, No. 4:15-cv-01593, Dkt. 1 ¶¶ 38-39

(E.D. Mo. filed Oct. 19, 2015) (alleging Charter contracted with Empereon Marketing, SatCom

Marketing, LLC, MarketLink, Inc., Invenio Marketing, and iPacesetters “to make outbound

telemarketing calls on its behalf”) (emphasis added).

       Similarly, Dish Network involved retailers who performed a variety of functions for Dish

Network Corporation, including outbound telemarketing—unlike Charter’s retail partners—and,

in any event, Charter was not a party in that lawsuit, and Satellite Systems (not EXP) was the Dish

Network retailer at issue. United States v. Dish Network, LLC, 256 F. Supp. 3d 810, 858-859 (C.D.

Ill. June 5, 2017). The only reference to Charter in Dish Network is non-probative, as it comes in

a Dish Network executive’s irrelevant, hearsay speculation that Charter knew that an outbound

telemarketing vendor (Satellite Systems) was using an automated telephone dialing system

(“ATDS”) or a pre-recorded or artificial voice (“PRV”) (which are lawful with appropriate consent

but, regardless, are not at issue here) to make calls. Id. at 859. The Dish Network Executive did

not suggest Charter knew EXP (or even a retail partner like EXP) was making outbound calls in

violation of the marketing rules applicable to retail partners. Id. Therefore, even if Charter had

known that a party expressly hired to conduct telemarketing (Satellite Systems) was using an

ATDS or a PRV (which Charter denies), that would not lend factual support to Plaintiff’s



                                                12
   Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 15 of 19 PageID #:173




insufficient allegation that Charter supposedly had reason to know a party expressly prohibited

from telemarketing (EXP) was making outbound calls, much less in violation of the NDNCR rules.

       Likewise, the Federal Trade Commission’s prior lawsuit against EXP’s CEO—Ms.

Bhattacharya—did not involve EXP. That lawsuit concerned Ms. Bhattacharya’s leadership role

in a separate company, Pairsys, Inc, did not involve TCPA violations, and concluded (via

settlement with no admission of liability) three years before EXP became a retail partner. Federal

Trade Comm’n v. Pairsys, Inc., et al., No. 1:14-cv-1192, Dkts. 47 & 52 (N.D.N.Y. filed July 21,

2015) (explaining claims and terms of settlement agreement). And, as part of the settlement, Ms.

Bhattacharya was prohibited from telemarketing, and both she and companies affiliated with her,

including EXP, were subject to compliance monitoring from the FTC. Id. dkt. 47 at 4, 17-18.

Therefore, even if Charter had been aware of this litigation, which it was not because the litigation

did not involve EXP, it would have made it even more unlikely that EXP would make prohibited

outbound calls while being monitored by the FTC. Gelner Decl., ¶ 17.

       Plaintiff’s allegations concerning EXP’s online content are similarly inapposite.

According to Plaintiff, EXP advertised Charter’s cable and internet services through a website

containing terms and conditions that purportedly authorized it to make outbound telemarketing

calls and posted job listings for call center agents to make outbound calls. FAC ¶¶ 46-47. Putting

the final nail in the non-probative coffin, however, Plaintiff also alleges EXP was making calls for

a Charter competitor simultaneously with the calls at issue. FAC ¶ 59. Thus, even if Charter had

been aware of EXP’s alleged online content, it says nothing about Charter authorizing EXP to

make outbound telemarketing calls on behalf of Charter in violation of a written agreement to

the contrary, much less calls to a residential telephone number in a non-serviced area. Cf. Monco,

2019 WL 952138, at *14 (rejecting personal jurisdiction where “the only contacts [with Illinois]



                                                 13
   Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 16 of 19 PageID #:174




even remotely related” to plaintiff’s claim were “‘two causal links in the chain too many’”).

Indeed, Charter never received any outbound telemarketing complaints about EXP. Gelner Decl.,

¶ 16. For all of these reasons, Plaintiff has not alleged and cannot establish personal jurisdiction

based on actual authority.

               b. EXP did not have apparent authority.

       As to apparent authority, Plaintiff is required to allege facts establishing a manifestation

from Charter cloaking EXP with authority to make the calls at issue. Warciak, 949 F.3d at 357

(apparent authority “exists when a third[] party reasonably relies on the principal’s manifestation

of authority to an agent”); see also Shanahan, 2020 WL 3058088, at *6 (requiring statement from

principal, not agent); accord Clemons, 2020 WL 4193997, at *6. He also must allege facts

explaining how he reasonably relied, to his detriment, on this manifestation. Warciak, 949 F.3d at

357; Clemons, 2020 WL 4193997, at *6. Plaintiff’s FAC fails on both counts.

       Taking Plaintiff’s allegations on their face, the only communications he alleges receiving

from Charter were two emails sent after the November 12 call. See FAC ¶¶ 67-68. He does not

allege, however, that those emails contained any statement from Charter representing that it made

EXP its agent for purposes of the outbound telemarketing call(s). Id.; Shanahan, 2020 WL

3058088, at *6 (such failure “defeats [plaintiff’s] [personal jurisdiction] theory based upon

apparent authority”). Moreover, Plaintiff fails to allege any facts indicating that he relied to his

detriment on these after-the fact emails; indeed, Plaintiff admits that that he only “pretend[ed] to

be interested in the services” offered on the November 12 call. FAC ¶ 61; Warciak, 949 F.3d at

357 (affirming dismissal because complaint “fail[ed] to allege sufficient facts to show how

[plaintiff] reasonably relied, to his detriment, on any apparent authority with which he alleges

[principal] cloaked [purported agent]”); accord Clemons, 2020 WL 4193997, at *6. At most,

Plaintiff alleges only the existence of a relationship between Charter and EXP, which binding
                                                14
   Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 17 of 19 PageID #:175




Seventh Circuit authority holds is not enough to establish a telemarketer’s apparent authority to

act on behalf of a principal. Warciak, 949 F.3d at 356-57. Thus, Plaintiff cannot establish specific

personal jurisdiction through apparent authority.

               c. Charter did not ratify EXP’s alleged outbound calls to Illinois.

       Finally, “[g]iven that [Plaintiff] failed to sufficiently allege that [Charter and EXP]

exhibited actual or apparent authority, ratification is also unavailable.” Warciak v. Subway Rest.,

Inc., No. 1:16-cv-08694, 2019 WL 978666, at *3 (N.D. Ill. Feb. 28, 2019). Even if it were, Plaintiff

has not alleged any facts probative of the alleged ratification, as discussed supra Parts C.2.a-b.

Moreover, Plaintiff makes no allegation that Charter knowingly accepted any benefit from the

alleged calls to him, as required to plausibly allege ratification. Compare FAC ¶ 49 (“Charter

knowingly accepted the benefits of the telemarketing calls placed by its Retailer Partners,

including EXPINFO, by accepting the new customer contracts that were generated for Charter as

a result of the calls”) with Bilek, 2020 WL 3960445, at *5 (ratification argument failed where

“Bilek argues that [Defendant] accepted benefits from other calls, [but] he does not allege that

[Defendant] received any benefit from the calls made to him.) (emphasis added); see also Smith,

30 F. Supp. 3d at 779 (similar); Bridgeview Health Care Ctr., Ltd. v. Clark, No. 09-cv-5601, 2014

WL 7717584, at *6 (N.D. Il. Nov. 21, 2014), aff’d 816 F.3d 935, 939 (7th Cir. 2016) (no ratification

without benefit conferred from conduct); Sphere Drake Ins. Ltd. v. Am. Gen. Life Ins., 376 F.3d

664, 677 (7th Cir. 2004) (“[R]atification requires that the principal have full knowledge of the facts

and the choice to either accept or reject the benefit of the transaction.”); cf. Johansen v.

Homeadvisor, Inc., 218 F. Supp. 3d 577, 588 (S.D. Ohio 2016) (no ratification where purported

agent contractually agreed to comply with law).

       All of Plaintiff’s agency theories—actual, apparent, and ratification—are therefore fatally

deficient, and the FAC should be dismissed.
                                                 15
Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 18 of 19 PageID #:176




   DATED: August 6, 2020


                            /s/ Ryan D. Watstein
                            Ryan D. Watstein (pro hac vice)
                            Georgia Bar No. 266019
                            Jessica Gallegos (pro hac vice)
                            Georgia Bar No. 759709
                            Andrew Swindle (pro hac vice)
                            Georgia Bar No. 522156
                            KABAT CHAPMAN & OZMER LLP
                            171 17th Street NW, Suite 1550
                            Atlanta, Georgia 30363
                            Tel: (404) 400-7307
                            rwatstein@kcozlaw.com
                            jgallegos@kcozlaw.com
                            aswindle@kcozlaw.com

                            and

                            /s/ Justin Penn
                            Justin M. Penn
                            Joseph D. Kern
                            HINSHAW & CULBERTSON, LLP
                            151 North Franklin Street, Suite 2500
                            Chicago, Illinois 60606
                            Tel: (312) 704-3000
                            jpenn@hinshawlaw.com
                            jkern@hinshawlaw.com

                            Attorneys for Defendant Charter
                            Communications, Inc.




                                     16
   Case: 1:20-cv-00980 Document #: 27 Filed: 08/06/20 Page 19 of 19 PageID #:177




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 6, 2020, I filed the foregoing DEFENDANT CHARTER

COMMUNICATIONS, INC.’S MEMORANDUM IN SUPPORT OF RENEWED MOTION

TO DISMISS FOR LACK OF PERSONAL JURISDICTION with the Clerk of Court using

the CM/ECF system which will send a notice of electronic filing to the following counsel of record

in this action:

                                       Keith James Keogh
                                       Timothy J. Sostrin
                                     KEOGH LAW, LTD.
                                          55 W. Monroe
                                            Suite 3390
                                       Chicago, IL 60603
                                      keith@keoghlaw.com
                                    tsostrin@keoghlaw.com

                                       Anthony Paronich
                                    PARONICH LAW, P.C.
                                   350 Lincoln St., Suite 2400
                                      Hingham, MA 02043
                                   anthony@paronichlaw.com

                              Counsel for Plaintiff George Moore


                                             /s/ Ryan D. Watstein
                                             Ryan D. Watstein (pro hac vice)

                                             One of the Attorneys for Defendant Charter
                                             Communications, Inc.




                                               17
